DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of JP 2011-266351 filed December 6, 2011 and JP 2011-231352 filed October 21, 2011 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of PCT/JP2012/076821 filed October 17, 2012.
Remarks
Claims 1 and 2 are amended. Claims 3-8 and 11-13 are cancelled. Claims 1, 2, 9, and 10 are pending. Claims 9 and 10 are withdrawn. Claims 1 and 2 are under examination.
Response to Arguments
Daniels in view of Fujikura and Oikawa
Applicant’s arguments, see pages 5-6, filed December 14, 2020, with respect to the rejection of claim 1 under Daniels in view of Fujikura and Oikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Daniels and Park and in view of Park.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels (US 4,828,630) in view of Park (US 2005/0158201).
Regarding claims 1 and 2, Daniels teaches a cast (4:54-65) duplex stainless steel of ferrite and austenite (2:22-30) with a preferred composition of C, Si, Mn, P, S, Ni, Cr, N, Al, Ca, Fe, PI, Mo, Cu, V, Nb, Ti, and B that overlap with that instantly claimed (2:31-68, 3:All, 4:1-53). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Daniels is silent to the presence of Sn.
Park teaches a duplex stainless steel ([0001] and [0043]) comprising 1.0% or less Sn ([0030], [0089], and [0090]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to include 1.0% or less Sn in the steel of Daniels because Sn has a larger atomic diameter than Fe, Cr, Mo, and W such that it efficiently suppresses sigma and khi phases (Park [0089] and [0090]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Daniels is silent to the amount of O present.
Park teaches a duplex stainless steel ([0001] and [0043]) comprising 200 ppm or less (0.02%) O in a cast product ([0086]).
prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Daniels is silent to the presence of one or more of Al, W, Co, Mg, and REM in the amounts claimed.
Park teaches a duplex stainless steel ([0001] and [0043]) comprising 1.0% or less Al ([0084] and [0085]), 0 to 6.5% W ([0061] and [0062]), 3.0% or less Co ([0097] and [0098]), 0.5% or less Mg ([0089] and [0090]), and 0.0001 to 1.0% MM and/or Y (i.e. REM) ([0077]-[0081]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the steel of Daniels to include 1.0% or less Al because Al improves oxidation resistance and embrittlement resistance and reduces high temperature deformation resistance (Park [0085]), 0 to 6.5% W because W improves corrosion resistance and mechanical properties by delaying precipitation speed of brittle sigma and khi phases after sensitization heat-treatment or welding (Park [0062]), 3.0% or less Co because Co stabilizes austenite and improves corrosion resistance and strength (Park [0098]), 0.5% or less Mg because Mg has a larger atomic diameter than Fe, Cr, Mo, and W to efficiently suppress sigma and khi phases (Park [0089] and [0090]), and 0.0001 to 1.0% MM and/or Y (i.e. REM) make the solidification structure fine and minute, control segregation of solute elements, improve mechanical properties, physical properties, and corrosion resistance, and delay a precipitation speed of brittle intermetallic phases (Park [0077]-[0081]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Instant Claims 1 and 2 
(mass %)
Daniels 2:31-68, 3:All, 4:1-53
(weight %)
C
0.03 or less
Below 0.04 
Si
0.05 to 1.0
Below 1.3 
Mn
2.0 to 7.0
4.5 – 6 
P
0.05 or less
Below 0.05 
S
0.0001 to 0.0010
Below 0.005
Ni
0.5 to 5.0
2 – 3 
Cr
18.0 to 25.0
18.5 – 20 
N
0.10 to 0.30
0.09 – 0.12 
Ca
0.0010 to 0.0040
Up to 0.01
Sn
0.12 to 0.2
-
Cu
2.0 or less
Below 1
Fe
Remainder
Balance
Impurities
Inevitable
Present
Ca/O ratio
0.3 to 1.0
-
PI = Cr+3.3Mo+16N
Less than 30
19.9 – 26.0
O
-
-
One or more selected from:


Al
0.003 to 0.05
-
W
0.05 to 1.0
-
Co
0.03 to 2.0
-
Mg
0.0001 to 0.0030
-
REM
0.005 to 0.10
-
One or more selected from:

Mo
1.5 or less
Below 1.25
V
0.05 to 0.5
Up to 1
Nb
0.01 to 0.20
Up to 1 
Ti
0.003 to 0.05
Up to 1 
B
0.0050 or less
Up to 0.01


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 2005/0158201).
Regarding claims 1 and 2, Park teaches a duplex stainless steel ([0001] and [0043]) with a composition and pitting index that overlap with that instantly claimed ([0021]-[0032] and [0053]-[0098]). Park teaches Ca of 0.5% or less ([0082] and [0083]) with examples including 0.01 or 0.001 % (Table 1) and O of 200 ppm or less (0.02%) in a cast product and 100 ppm or less (0.01%) in a wrought product ([0086]). The instant specification recites an upper limit of O of 0.005% or less (50 ppm). Since the Ca and O amounts of Park overlap with those claimed, then the Ca/O ratio of the duplex stainless steel also overlaps. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Instant Claims 1 and 2 
(mass %)
Park [0021]-[0032] and [0053]-[0098]
C
0.03 or less
0.1 or less
Si
0.05 to 1.0
3 or less
Mn
2.0 to 7.0
8 or less
P
0.05 or less
-
S
0.0001 to 0.0010
50 or 20 ppm or less
(0.005 or 0.002)
Ni
0.5 to 5.0
3 to 12
Cr
18.0 to 25.0
21.0 to 38.0
N
0.10 to 0.30
0.2 to 0.7
Ca
0.0010 to 0.0040
0.5 or less
Sn
0.12 to 0.2
1.0 or less
Cu
2.0 or less
3 or less
Fe
Remainder
Balance
Impurities
Inevitable
Incidental
Ca/O ratio
0.3 to 1.0
See rejection 
PI = Cr+3.3Mo+16N
Less than 30
29.15 to 70.65
O
-
200 or 100 ppm or less (0.02 or 0.01)
One or more selected from:
Al
0.003 to 0.05
1.0 or less
W
0.05 to 1.0
0 to 6.5
Co
0.03 to 2.0
3.0 or less
Mg
0.0001 to 0.0030
0.5 or less
REM
0.005 to 0.10
0.0001 to 1.0
One or more selected from:

Mo
1.5 or less
1.5 to 6.5
V
0.05 to 0.5
-
Nb
0.01 to 0.20
0.5 or less
Ti
0.003 to 0.05
1.5 or less
B
0.0050 or less
0.1 or less





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735